

117 S1642 IS: Protect Women's and Girls’ Rights in Afghanistan Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1642IN THE SENATE OF THE UNITED STATESMay 13, 2021Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to submit a report on the status of women and girls in Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Protect Women's and Girls’ Rights in Afghanistan Act of 2021.2.Afghan civil society definedIn this Act, the term Afghan civil society means the range of formal and informal organizations in Afghanistan that reflect community interests and deliver some essential services. 3.FindingsCongress finds the following:(1)A large-scale withdrawal of United States Armed Forces from Afghanistan will pose a risk to those who are the most vulnerable in Afghanistan, especially women and girls.(2)When the Taliban governed Afghanistan from 1996 to 2001, it barred women and girls from taking most jobs or going to school and practically made them prisoners in their own homes based on its extremist religious ideology. Further, the Taliban brutally imposed social restrictions on women, such as mandatory burqa coverings, and restricted their access to health care. The Taliban also prohibited women from appearing in public spaces without a male chaperone and imposed extremely violent punishments, often publicly, upon women for breaking its decrees. (3)The women of Afghanistan have achieved much since the fall of the Taliban government, even as insecurity, underdevelopment, and patriarchal norms continue to limit their rights and opportunities in much of Afghanistan. (4)Through strong support from the United States and the international community—(A)female enrollment in public schools in Afghanistan has risen from zero in 2001 to more than 3,000,000 in 2010; and(B)as of 2019—(i)millions of women in Afghanistan have voted, and 25 percent of parliamentarians in Afghanistan are women; (ii)women held 13 seats as ministers and deputy ministers and 4 women served as ambassadors; and(iii)beyond government, women served as university instructors and professors, judges, prosecutors, defense attorneys, police and army personnel, health professionals, journalists, and entrepreneurs.(5)Women’s empowerment continues to serve United States primary interests in Afghanistan because women are sources of both peace and economic progress in the country. (6)If the United States military withdraws and the Taliban regains influence, the United States will have little ability to preserve the rights of women and girls in Afghanistan, and there is fear that those women and girls will again be vulnerable to intimidation and marginalization.4.Sense of CongressIt is the sense of Congress that—(1)since 2001, Afghan civil society has emerged as an important engine of social and political development;(2)any future political order in Afghanistan should not only secure the gains made in democratic, political, human, and women’s rights, but also work to increase the ability of women to be treated equally throughout society because respecting rights is essential to securing a lasting peace and reflects the will of the Afghan people;(3)the United States must endeavor to preserve the hard-won gains of the past 2 decades, particularly as related to the role and protection of women and girls in civil society; and(4)long-term stability in Afghanistan can best be achieved and maintained by an inclusive Afghan government that is responsive to the needs of all its diverse communities and respects the rights of all its citizens, especially women.5.Policy of the United States regarding the rights of women and girls of AfghanistanIt is the policy of the United States—(1)to continue to support the rights of women and girls in Afghan civil society after the withdrawal of the Armed Forces of the United States from Afghanistan;(2)to strongly oppose any return to political arrangements that would significantly weaken the rights of women in Afghanistan; (3)to refuse to provide economic aid to an Afghan government (whether including or controlled by the Taliban) if such government does not maintain minimal standards, statutory or otherwise, of women’s rights, such as by denying women access to health care and primary and secondary education, prohibiting women from appearing outside of a household without a male relative, or disqualifying women from jobs on the basis of gender; (4)to instruct, as appropriate, representatives of the United States Government to use the voice, aid, and influence of the United States directly with the Government of Afghanistan and the Taliban, and at the United Nations, to preserve the civil and human rights of the women and girls of Afghanistan;(5)to continue providing the United States aid and assistance necessary to preserve the rights of women and girls in Afghanistan so that they may continue to pursue educational and professional opportunities and be equal members of Afghan civil society; and(6)to identify individuals who violate the basic rights of women in Afghanistan, as those rights are defined by the Constitution of Afghanistan or set by minimal international human right standards, such as by committing murder, lynching, and grievous domestic violence against women, and to ensure those individuals are brought to justice, prosecuted, and imprisoned. 6.ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter through 2024, the Secretary of State shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report that includes the following: (1)An assessment of the conditions of women and girls in Afghan civil society following the departure of United States and North Atlantic Treaty Organization (NATO) forces, including the access of those women and girls to primary and secondary education, jobs, health care, and equal status in society as compared to men.(2)An assessment of the status of any assurances made by the Taliban related to preserving the rights of women and girls in Afghanistan, including the access of those women and girls to primary and secondary education, jobs, health care, and equal status in society as compared to men. 